Title: From Thomas Jefferson to Riedesel, 4 July 1779
From: Jefferson, Thomas
To: Riedesel, Friedrich Adolph (Adolf) von



Sir
Forest. July 4. 1779.

Your kind letter of June 19. I received on the 2d instt. It is now some time since Colo. Bland wrote for leave to grant Permits to Capt. Bartling and Lt. Campbell to come to the Argyle flag. Leave was immediately given by letter to Col. Bland. Sometime after I received another letter from him, accompanied with one from General Philips informing me that Lt. Campbell was come as far as Richmond and waited for a permit to proceed. A permit was instantly made out and dispatched. Capt. Bartling was not mentioned on that occasion and therefore no permit made out for him. The 3d. instt. was fixed on for Lt. Campbell to be at the flag to do his business. And it was only on the day before that your letter came by post; I shall instantly write to Capt. Bartling giving him license to proceed, if his business remains still to be done, by a conveyance which occurs tomorrow. I thought it necessary to give you this detail of circumstances, that any delays which may happen might be ascribed to those accidents which may have truly caused them.
I thank you for your kind congratulations; tho’ condolances would be better suited to the occasion; not only on account of the labours of the office to which I am called, and it’s withdrawing me from retirement, but also the loss of the agreeable society I have left, of which Madme. de Riedesel and yourself were an important part. Mrs. Jefferson in this particular sympathizes with me, and especially on her separation from Madme. de Riedesel. We are told you set out for the Berkeley springs about the middle of this month. We fear that this excursion, necessary for your amusement to diversify the scenes of discomfort, may deprive us of the pleasure of seeing you when we come to Monticello the last of this month. We shall stay there about a month. Mrs. Jefferson joins me in compliments to yourself and Madme. de Riedesel. I shall be able to execute her commission as to the spoons and bring them up with me.

I have the honor to be with much esteem Your most obedient & most humble servt.,

Th: Jefferson

